IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL WEBER,                              §
                                         §
       Defendant Below,                  §   No. 510, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 0408022175 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: June 29, 2020
                           Decided: July 29, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the Superior Court’s

November 7, 2019 order, which adopted the Commissioner’s report recommending

that the Superior Court summarily dismiss the appellant’s second motion for

postconviction relief and deny the motion for an evidentiary hearing, should be

affirmed. The appellant’s postconviction motion was procedurally barred and did

not satisfy the pleading requirements of Superior Court Criminal Rule 61(d)(2).

Contrary to the appellant’s contentions, he did not plead with particularly a new rule

of constitutional law that applied to his case retroactively and rendered his

convictions invalid. The United States Supreme Court’s decision in McCoy v.
Louisiana1 is consistent with this Court’s decision in Cooke v. State2 and does not

apply to the appellant’s claim that his counsel should have pursued a particular

defense at trial.3

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                                   Justice




1
  138 S. Ct. 1500, 1511-12 (2018) (holding that defense counsel’s admission of the defendant’s
guilt over the defendant’s objections violated the defendant’s Sixth Amendment right to make
fundamental choices about his defense).
2
  977 A.2d 803, 842-46 (Del. 2009) (holding that defense counsel’s pursuit of a guilty but mentally
ill verdict over the defendant’s repeated objections violated the defendant’s Sixth Amendment
right to make fundamental decisions).
3
  See, e.g., Taylor v. State, 213 A.3d 560, 568 (Del. 2019) (recognizing difference between defense
counsel’s responsibility to manage day-to-day conduct of defense, including what defenses to
develop, and defendant’s right to make certain fundamental decisions, including whether to
withdraw a guilty but mentally plea before it is accepted by the court).

                                                2